Citation Nr: 0635780	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain.

2.  Entitlement to service connection for residuals of 
fracture of the right tibia and fibula.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1957 to December 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2006.  


FINDINGS OF FACT

1.  A chronic low back disorder was not present during 
service, arthritis of the lumbar spine was not manifest 
within a year after service, and the veteran's current low 
back disorder did not develop as a result of any incident 
during service.

2.  Residuals of fracture of the right tibia and fibula were 
not present during service.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service, and arthritis of the lumbar spine may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Residuals of fracture of the right tibia and fibula were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in July 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's initial duty-to-assist 
letter was provided before the adjudication of his claims.  
In addition, the letter adequately informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  The Board also notes that in March 2006 
additional notice was provided regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded a VA examination.  His service medical 
records are not available as they were destroyed by fire.  
The RO made appropriate efforts to obtain records from 
alternative sources, but such efforts provided to be futile.  
The National Personnel Records Center reported that morning 
reports were searched, but contained no remarks regarding the 
claimed injury or hospitalization.  Regarding post service 
treatment, the Board notes that in a written statement dated 
in April 2003 the veteran reported that he saw a private 
doctor after service, but that the doctor was deceased and 
the clinic could not find any records.  The veteran has had a 
hearing.  He has been afforded an appropriate disability 
evaluation examination.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that a parachute jump in service caused 
his current back disorder and right leg disorder.  In a 
written statement dated in February 2003, the veteran 
reported that he incurred his right leg and back injuries 
approximately March 1958 during a parachute jump at Munich, 
Germany.  He stated that he had problems with both the leg 
and back ever since that injury.  He recounted that he 
remembered being placed in traction due to his leg injury, 
and had a hospital stay of around 6 to 8 weeks.  He reported 
that the treatment provided at that time also assisted his 
injured back.  He further recounted that when released from 
the hospital, he was given light duty for another 6 to 8 
weeks.  He reported that he later did more parachute jumps, 
but was never the same again physically.  He indicated that 
he has had to stop working as a result of the injuries.  The 
veteran presented similar testimony during the hearing held 
in September 2006.  The veteran has also presented lay 
statements from his brother and an acquaintance which are to 
the effect that he sustained injuries in service and now had 
problems with his back and leg.  

As was noted above, the veteran's service medical records 
have been destroyed by fire.  The only contemporaneous 
evidence consists of photographs of the veteran from during 
service and a service jump log.  The Board notes that the 
photographs show that the veteran was wearing parachute gear; 
however, there is no evidence in the photos of a back or leg 
disorder, such as a cast.  

Regarding the jump logs, the Board notes that these records 
essentially contradict the history given by the veteran of 
having had the injuries in March 1958.  In this regard, the 
records show that the veteran had a jump in March, but also 
had additional jumps the following April and May.  So, the 
jump logs show that he was not hospitalized and/or on light 
duty at those times.  Thus, the only contemporaneous evidence 
contradicts the veteran's claims.  

There is also no evidence of arthritis of the spine within a 
year after separation from service.  The only medical 
evidence which is of record is the report of a bones 
examination conducted by the VA in October 2003.  The report 
reflects that examiner noted that veteran's contentions and 
reviewed the jump logs.  The examiner noted that the jump log 
showed jumps in March, April and May.  He stated that "This 
would be difficult to fathom if he had a comminuted fracture 
of the leg and spent 8 weeks in the hospital and 8 weeks on 
light duty!"  When the examiner brought this to the 
veteran's attention, the veteran indicated that the injury 
could have occurred in October 1957, and showed the examiner 
a jump record from October 1957 which showed an abnormal 
landing.  However, the examiner noted that the jump log 
showed another jump within a few weeks of the episode in 
October 1957 in which the veteran supposedly broke his leg 
and injured his back.  The veteran expressed his belief that 
these must be mistakes, but the examiner noted that alleged 
"mistakes" were extensive in detail and followed a 
chronological order and were written out by the veteran.  The 
examiner further noted that the veteran seemed uncertain as 
to which leg had been broken, and described having a cast 
which would have been appropriate for derangement of the knee 
rather than for a fracture.  The examiner concluded that with 
the history given during the examination, as well as the 
records submitted by the veteran, the examiner was unable to 
conclude that a current right leg disorder and/or low back 
disorder were elated to service.  The examiner further stated 
that it is not likely that any current right leg or low back 
condition is related to service.  

The earliest medical evidence of the presence of a low back 
disorder is from many years after service.  The medical 
evidence does not contain any medical opinion linking a 
current back disorder to service.  Although the veteran has 
offered his own theory that his current problems are related 
to his period of service, the mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
disabilities with an event or occurrence while in service, 
will not support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence shows that a chronic low back disorder was not 
present until many years after service, and is not related to 
his period of service.  The Board also finds that residuals 
of a broken right tibia and fibula were not present during 
service.  Accordingly, the Board concludes that neither a 
disorder of the low back nor residuals of a fracture of the 
right tibia and fibula were incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  


ORDER

1.  Service connection for chronic low back pain is denied.

2.  Service connection for residuals of fracture of the right 
tibia and fibula is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


